Citation Nr: 1626088	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits on behalf of S.L.S.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994.  The Appellant is seeking an apportionment of the Veteran's VA compensation benefits on behalf of the child in her custody.

This matter is in the nature of a simultaneously contested appeal as to an apportionment denied by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, in its decision of February 2013.  Therein, it was noted that the apportionment was denied on the basis that it would have caused the Veteran undue financial hardship.  The Veteran and the Appellant are residents in the service area of the VA Regional Office (RO) in New York, New York, and, as a result, the Veteran's files were transferred to the New York, New York, RO. 

In support of her claim, the Appellant testified at a hearing at the RO in April 2016 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant and Veteran if further action is required.


REMAND

Initially, the Board notes that the Appellant and the Veteran were never provided notice of the VCAA as required by 38 U.S.C.A. § 5103(a).  They were not informed of what was necessary to fulfill an apportionment claim.  Therefore, this procedural defect must be addressed by the RO prior to appellate review. 

A claim for an apportionment is a "simultaneously contested claim" that is subject to special procedural regulations.  Under 38 C.F.R. § 19.100, all interested parties in a simultaneously contested claim will be specifically notified of the action taken by the agency of original jurisdiction, the rights and time limits concerning the initiation of an appeal, as well as the parties' rights to a hearing and representation. 

The Board notes that it does not appear that the Veteran was provided with a statement of the case (SOC) or a copy of the Appellant's substantive appeal as is required under 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.101, 19.102.  This must be accomplished. 

In addition, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713(a).  As noted above, a hearing was held in April 2016.  Reviewing the Veterans Benefits Management System (VBMS) and Virtual VA e-folders, it does not appear that the Veteran was apprised of this hearing or the fact that he may present testimony.  The RO should notify the Veteran of the hearing as well as his right to a hearing.  See 38 C.F.R. § 19.100. 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall ensure that all notification actions required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully satisfied for the Appellant and the Veteran in this claim on appeal.  They should be notified as to what information and evidence is necessary to substantiate an apportionment claim and the right to an appeal, hearing, and representation.  Both parties should be jointly notified in all correspondence.  

2.  VBA should provide the Veteran and his representative, if any, with a copy of the December 2013 SOC and a copy of the Appellant's January 2014 substantive appeal in accordance with 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.101, 19.102.  The Veteran should be afforded an appropriate period of time in which to respond.

3.  The Veteran should be provided a copy of the April 2016 hearing transcript and given an opportunity to present testimony at a hearing of his own accord.

4.  If warranted by the Veteran's response, any required additional evidentiary and procedural development and/or readjudication of the claim should be accomplished.  If no readjudication is necessary, of if the claim is readjudicated and the outcome is unfavorable to the Appellant, the case should be returned to the Board for further appellate review, after all appropriate due process considerations have been satisfied.

The Appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




